Citation Nr: 1507756	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  10-17 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to separate ratings for the service-connected early degenerative intervertebral disk disease, L1-2 and L4-5, on the basis of neurological deficits of any extremity (upper and/or lower).


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

April Maddox, Counsel



INTRODUCTION

The Veteran served on active duty from September 1997 to March 2007 and from August 2007 to July 2008.  He had additional service with the Army Reserves.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision in May 2009 by the Regional Office (RO) in Buffalo, New York, which, in pertinent part, continued a 20 percent disability rating for service-connected early degenerative intervertebral disk disease, L1-2 and L4-5.  

The Board remanded the case in May 2011 and October 2012 for additional development of the record.  In September 2014, the Board denied a disability rating greater than 20 percent for the lumbar spine and remanded the issue of entitlement to a separate rating for the service-connected degenerative intervertebral disk disease on the basis of neurological deficits of each lower extremity for further development.  

Notably, in September 2014, the Board characterized the issue regarding neurological deficits as pertaining only to each "lower" extremity on the cover page.  However, the September 2014 remand also noted a March 2010 VA examination report showing that the Veteran complained of frequent numbness in his "upper" extremities and requested that an examination be scheduled to determine whether the Veteran "has a separate neurological deficit of any extremity caused by the service-connected lumbar spine disability."  As such, the Board has recharacterized the issue as including any extremity, upper and/or lower.  

This appeal was processed using the Veteran Benefits Management System (VBMS) and Virtual VA paperless claims files.


FINDING OF FACT

The Veteran's objective neurological abnormalities of the bilateral upper and lower extremities as manifestations of the service-connected early degenerative intervertebral disk disease, L1-2 and L4-5 have not been productive of at least "mild" incomplete paralysis of the median or sciatic nerve at any time during the period on appeal.


CONCLUSION OF LAW

The criteria for a separate compensable evaluation for neurological abnormalities of the bilateral lower and/or upper extremities as manifestations of the service-connected early degenerative intervertebral disk disease, L1-2 and L4-5, are not met at any time during the period on appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.655, 4.1-4.7, 4.14, 4.120, 4.123, 4.124, 4.124a, Diagnostic Codes (DCs) 8515, 8520, 8620, 8720 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he is entitled to a disability rating in excess of 20 percent for his service-connected early degenerative intervertebral disk disease, L1-2 and L4-5.  The Board determined that higher schedular and extraschedular ratings based on musculoskeletal symptoms of the lumbar spine were not warranted in a September 2014 decision.  For the reasons that follow, the Board concludes that separate ratings for claimed neurological abnormalities of the lower and/or upper extremities are not warranted.

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In this case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a March 2009 letter, sent prior to the initial unfavorable decision issued in May 2009, advised the Veteran of the evidence and information necessary to substantiate his increased rating claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's service treatment records, service personnel records, VA and private treatment records, and VA examination reports have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained nor has he indicated that he was receiving treatment.  

VA's duty to assist the Veteran in the development of the claim includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished. 

As above, in May 2011, the Board remanded the case for additional development.  Specifically, the Board remanded the case to obtained additional VA treatment records (which was accomplished in conjunction with a June 2012 supplemental statement of the case (SSOC)), to seek clarification from the Veteran regarding any benefits received in connection with his employment status and pertaining to the spine, to include Worker's Compensation, unemployment benefits or otherwise, (which was not accomplished), to schedule the Veteran for a VA examination to determine the current symptomatology of his lumbar spine disability (which was accomplished by VA examination in July 2011), and to readjudicate the claim (which was accomplished in the June 2012 SSOC).  
	
In October 2012, the Board remanded the case again to seek clarification from the Veteran regarding any benefits received in connection with his employment status and pertaining to the spine, to include Worker's Compensation, unemployment benefits or otherwise (which was accomplished in November 2012 correspondence).  In September 2014, the Board remanded this case to obtain an opinion as to whether the Veteran has a separate neurological deficit of any extremity caused by the service-connected lumbar spine disability (which was accomplished in October 2014).  
	
Therefore, the Board finds that the AOJ has substantially complied with the May 2011, October 2012, and September 2014 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Additionally, the Veteran was most recently afforded a VA examination in October 2014 regarding the claimed neurological deficits related to his service-connected lumbar spine disability.  Neither the Veteran nor his representative has alleged that such VA examination is inadequate for rating purposes.  The Board finds that the examination is adequate in order to evaluate the Veteran's claimed neurological deficits as it includes an interview with the Veteran, a review of the record, and full examinations, addressing the relevant rating criteria.  Moreover, neither the Veteran nor his representative has alleged that his disabilities have worsened in severity since the October 2014 VA examination.  Rather, they argue that the evidence reveals that the Veteran's disabilities have been more severe than the currently assigned ratings for the duration of the appeal period.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the instant case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim. 

II.  Analysis

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided. 38 C.F.R. § 4.14  . 

The Board has already denied a higher rating based on disability of the musculoskeletal system.  See 38 C.F.R. § 4.71a.  This determination is final and will not be discussed further.  The remaining issue pertains to whether there are objective neurological abnormalities for which separate ratings may be assigned.  38 C.F.R. §§ 4.71a, General Ratings Formula for Diseases and Injuries of the Spine, Note (1); see also 38 C.F.R. §§ 4.120-4.124a. 

When rating neurological conditions, disability in the field is ordinarily to be rated in proportion to the impairment of motor, sensory, or mental function. 38 C.F.R. § 4.120.  Given the facts of this case, evaluation of mental function is not applicable.  Regulations provide that ratings are to be assigned based the relative impairment of motor function, trophic changes, or sensory disturbance.  38 C.F.R. § 4.120.  Ratings for neuritis also anticipate loss of reflexes.  38 C.F.R. § 4.123.  Neuritis and neuralgia may also be characterized by constant pain.  38 C.F.R. §§ 4.123, 4.124. Accordingly, the Board evaluates peripheral neurological disabilities through five areas of impairment: motor function, trophic changes, sensory disturbance, reflex loss, and pain. 

As will be explained below, no specific nerve has been identified as causing neurologic symptoms in this case.  In evaluating the Veteran's upper extremities, the Board will apply the criteria of DC 8515, which rates median nerve paralysis. See 38 C.F.R. § 4.124a.  As above, a March 2010 VA examination report shows that the Veteran complained of frequent numbness in his upper extremities.  Under DC 8515, a 10 percent rating is assigned for mild incomplete paralysis of the median nerve for both the major and minor extremity; moderate incomplete paralysis of the median nerve warrants the assignment of a 20 percent rating for the minor extremity and a 30 percent rating for the major extremity; severe incomplete paralysis warrants the assignment of a 40 percent rating for the minor extremity and a 50 percent rating for the major extremity. Complete paralysis of the median nerve warrants the assignment of a 60 percent rating for the minor extremity and a 70 percent rating for the major extremity. Complete paralysis of the median nerve contemplates such symptoms as the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; and pain with trophic disturbances.  38 C.F.R. § 4.124a, DC 8515.  

In evaluating the Veteran's lower extremities, the Board will apply the criteria of DC 8520, which rates sciatic nerve paralysis. See 38 C.F.R. § 4.124a.  During the July 2011 VA examination, the Veteran complained of radiating pain to the left hip and anterior thigh.  DC 8520 is the only peripheral nerve DC which affords disability ratings based on symptoms involving the whole of a lower extremity. Id.  Ratings are warranted for incomplete paralysis whether mild (10 percent evaluation), moderate (20 percent), moderately severe (40 percent), or severe with marked muscular atrophy (60 percent).  Id.  An 80 percent evaluation requires complete paralysis of the sciatic nerve. Id.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost. Id.  Neuritis and neuralgia of the sciatic nerve are rated under DCs 8620 and 8720, using the same criteria. Id.  

In every instance where the schedule does not provide a noncompensable evaluation for a diagnostic code, a noncompensable evaluation will be assigned when the requirements for a compensable evaluation are not met. 38 C.F.R. § 4.31. 

For the reasons that follow, the Board finds that the preponderance of the evidence shows that the Veteran's objective neurological abnormalities, which are manifestations of his service-connected early degenerative intervertebral disk disease, L1-2 and L4-5, are so minimal as to not be analogous to even "mild" incomplete paralysis of the median and sciatic nerves throughout the period on appeal.  The Board concludes that separate compensable ratings are not warranted for any of the extremities. 

Initially, the Board notes that this case was remanded in September 2014 to obtain an opinion as to whether the Veteran has a separate neurological deficit of any extremity caused by the service-connected lumbar spine disability.  Significantly, pursuant to the September 2014 remand, the Veteran was afforded a VA peripheral nerve examination in October 2014.  The October 2014 VA examiner wrote that the Veteran did not have a peripheral nerve condition or peripheral neuropathy but did have symptoms of a peripheral nerve condition.  Specifically, the Veteran had mild paresthesias and/or dysesthesias as well as numbness of the left lower extremity.  However, the October 2014 VA examiner ultimately concluded that the Veteran did not have documented medical evidence of a lumbar spine related peripheral neuropathy.  

The Board evaluates peripheral neurological disabilities through five areas of impairment: motor function, trophic changes, sensory disturbance, reflex loss, and pain.  See 38 C.F.R. §§ 4.120, 4.123, 4.124. 

The Board finds first that the Veteran does not have motor impairment resulting from objective neurological abnormalities associated with early degenerative intervertebral disk disease, L1-2 and L4-5. 

The preponderance of the evidence demonstrates normal strength testing throughout the period on appeal.  Specifically, the Veteran's wrist, fingers, thumb, grip, shoulder, quadriceps, and hamstring strength was 5/5 on VA examination in June 2007.  Also, he had normal strength of the knees and ankles in VA examination in October 2014.  The Veteran's complaints did not include weakness in any extremity.  In sum, the Board finds that the preponderance of the medical and lay evidence weighs against a finding of strength impairment in any extremity. 

The Veteran also does not have impairment in ambulation as a result of objective neurological abnormalities.  While a March 2009 VA examination report indicates an antalgic gait, both July 2011 and October 2014 VA examination reports indicate that the Veteran's gait is normal.  Thus, although there is a single finding of gait disturbance, the preponderance of the evidence is against a finding of gait disturbance.

Furthermore, the Veteran does not have motor impairment resulting from objective neurological abnormalities associated with his early degenerative intervertebral disk disease, L1-2 and L4-5.  There is no evidence, either lay or medical, of organic or trophic changes of any extremity.  Significantly, the June 2007 VA examination report indicated that there was no motor deficit of either lower extremity.  The March 2009 and July 2011 VA examination reports noted normal motor examination and no muscle atrophy for both the upper and lower extremities and the October 2014 VA examination report indicates that there were no trophic changes attributable to peripheral neuropathy.  

The preponderance of the evidence demonstrates that the Veteran does not have objective sensory disturbance in either lower extremity.  Significantly, there was no sensory deficit of any extremity in June 2007, March 2009, July 2011, and October 2014.  The General Ratings Formula for Diseases and Injuries of the Spine indicates that objective neurological abnormalities are to be separately compensated; thus, the Veteran's subjective report of sensory disturbance is not enough to warrant a separate rating for any extremity.  See 38 C.F.R. § 4.71a. 

The Veteran does not have functional impairment due to reflex impairment of any extremity.  Deep tendon reflexes were 1+ (hypoactive) in June 2007 but normal in October 2014.  The Veteran has not alleged that he has functional impairment of the lower extremities due to reflex loss and the medical evidence did not associate the antalgic gait with reflex loss.  Additionally, the ratings criteria for sciatic nerve impairment do not mention reflex loss.  See 38 C.F.R. § 4.124a, DCs 8520, 8620, 8720.  The Board finds that, although there were some objective findings of reflex abnormalities, these findings are not sufficient to rise to a disability level analogous to at least "mild" incomplete paralysis of the sciatic nerve. 

The remaining area of functional impairment used to rate peripheral neurological disabilities is pain.  The ratings assigned under the General Ratings Formula for Diseases and Injuries of the Spine include symptoms such as pain, whether or not it radiates.  38 C.F.R. § 4.71a, DCs 5235-5243, at note (1); see also 38 C.F.R. § 4.40-4.71 (2014) (generally describing the manner in which musculoskeletal ratings should be assigned including many discussions of pain and painful motion).  The Board acknowledges that there have been allegations of pain in the record, including radiating pain to the left hip and anterior thigh.  In light of the fact that both musculoskeletal and neurological disability regulations deal with the same symptom, pain, they overlap and the regulation that provides for avoidance of pyramiding is applicable.  Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009); 38 C.F.R. § 4.14.  Moreover, the General Ratings Formula for Diseases and Injuries of the Spine acknowledges this overlap by addressing radiating pain, which extends beyond the site of the primary disability to other locations in the body.  In the absence of a separately diagnosed disorder of the peripheral nerves, the Board finds that the Veteran's pain is incorporated into the disability rating early degenerative intervertebral disk disease, L1-2 and L4-5.  The Board concludes that the complaints of pain, radiating to the extremities, may not be used to award separately compensable ratings for objective neurological abnormalities as a manifestation of service-connected early degenerative intervertebral disk disease, L1-2 and L4-5.  

In sum, the preponderance of the evidence demonstrates that the Veteran does not have functional impairment in four of the five areas of peripheral nerve function, motor impairment, trophic changes, sensory disturbance, and pain, as a result of objective neurological abnormalities associated with early degenerative intervertebral disk disease, L1-2 and L4-5.  There are findings of abnormal reflexes.  Neurological disabilities are ordinarily to be rated in proportion to the impairment of motor, sensory, or mental function.  38 C.F.R. § 4.120.  The abnormal reflexes did not result in functional impairment of either lower extremity.  In light of the foregoing, the Board finds that the Veteran's early degenerative intervertebral disk disease, L1-2 and L4-5, has not manifested in objective neurological abnormalities analogous to at least "mild" incomplete paralysis of either the median or sciatic nerves at any time during the period on appeal.  See 38 C.F.R. § 4.124a.  A separate compensable rating for any extremity due to objective neurological abnormality due to early degenerative intervertebral disk disease, L1-2 and L4-5, is not warranted on a schedular basis.  38 C.F.R. § 4.71a, DC 5243. 

III.  Additional Considerations

The Board's previous September 2014 decision addressed whether referral for an extraschedular rating was warranted on the basis of the Veteran's early degenerative intervertebral disk disease, L1-2 and L4-5.  The Veteran did not appeal the Board's determination.  The Board's September 2014 decision that extraschedular referral was not warranted based on musculoskeletal impairment is now final.  38 U.S.C.A. §§ 7104, 7266.  The Board confines this consideration solely to whether extraschedular referral is warranted for the objective neurological abnormalities associated with the service-connected early degenerative intervertebral disk disease, L1-2 and L4-5. 

In those exceptional cases where the schedular evaluations are found to be inadequate, an extraschedular evaluation can be provided commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b)(1).  First, the Board must determine if the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate by determining if the criteria found in the rating schedule reasonably describe the claimant's disability level and symptomatology.  If the schedular evaluation contemplates the claimant's level of disability and symptomatology, the assigned schedular evaluation is adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008). 

The rating criteria regarding neurological abnormalities reasonably describe the Veteran's disability level and symptoms of neurological abnormalities.  When describing his own disability level, the Veteran has contended that that his activities are limited by severe pain associated with his service-connected lumbar spine disability.  To the extent that he complains of pain, that is a component of the musculoskeletal rating which the Board reviewed in September 2014.  As discussed, the Board cannot review the pain complaints here.  The Veteran has reported also subjective sensory disturbance and there were findings of reflex impairment.  These are components of the schedular ratings criteria discussed above.  The Veteran has not described how his subjective sensory disturbance or reflex loss has any effect on his activities of daily living, occupational, or social functioning.  The evidence of record does not otherwise provide any indication that the subjective sensory disturbance or reflex loss has any effect on his activities of daily living, occupational, or social functioning.  As such, the Board finds that the criteria found in the rating schedule reasonably describe the Veteran's neurological disability level and symptomatology; hence, referral for an extraschedular rating is not warranted.  38 C.F.R. § 3.321(b).

Additionally, the Veteran has neither alleged, nor does the record suggest, that he is unable to obtain or retain substantially gainful employment.  On the contrary, a March 2009 VA examination report indicates that the Veteran was employed as an aircraft mechanic and was a full time student, studying to be a radiology technician.  The issue of a total rating based on individual unemployability has not been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has considered the possibility of staged ratings.  The Board, however, concludes that the criteria for separate compensable ratings have at no time been met.  Accordingly, staged ratings are inapplicable.  See id.   

As such, the Board finds that the preponderance of the evidence is against the Veteran's increased rating claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


		

ORDER

Separate ratings for the service-connected early degenerative intervertebral disk disease, L1-2 and L4-, on the basis of neurological deficits of any extremity are denied.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


